Order entered October 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00307-CV

                          THIEN AN VO, Appellant

                                          V.

         HARRIS COUNTY COMMISSIONERS COURT, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-72816

                                    ORDER

      The reporter’s record in this appeal is missing the record of a proceeding

held May 11, 2021, although we have twice ordered Darlene Stein, Official Court

Reporter for the 133rd Judicial District Court, to file it. Accordingly, we ORDER

Ms. Stein to file the record, or written verification no record of that proceeding

exists, no later than October 14, 2021. We caution Ms. Stein that failure to

comply may result in an order directing the trial court to hold a hearing to

determine why she has failed to comply.
      We note a supplemental clerk’s record appellant requested on or about

August 28, 2021 has also not been filed. Accordingly, we ORDER Harris County

District Clerk Marilyn Burgess to file the supplemental clerk’s record no later

than October 14, 2021.

      Appellant’s brief will be due within thirty days after the later of the date the

supplemental clerk’s record, reporter’s record, or requested verification is filed.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Jaclanel McFarland, Presiding Judge of the 133rd Judicial District

Court; Ms. Burgess; Ms. Stein; and, the parties.

                                              /s/    KEN MOLBERG
                                                     JUSTICE